                                             Case 4:19-cv-04548-HSG Document 56 Filed 10/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CURTIS SAUNDERS,                                  Case No. 19-cv-04548-HSG
                                   8                      Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                             STAY
                                   9                v.
                                                                                             Re: Dkt. No. 52
                                  10       SUNRUN, INC.,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Before the Court is the motion filed by Defendant Sunrun, Inc. (“Sunrun”) to stay the

                                  14   Telephone Consumer Protection Act (“TCPA”) claim alleged in Plaintiff Curtis Saunders’s class

                                  15   action complaint. Dkt. No. 52 (“Mot.”). Plaintiff alleges two causes of action: violations of (1)

                                  16   the TCPA, 47 U.S.C. § 227et seq.; and (2) the California Invasion of Privacy Act (“CIPA”), Cal.

                                  17   Pen. Code § 632.7. Dkt. No. 1 (“Compl.”) at ¶¶ 3, 6. The Court previously stayed the CIPA claim

                                  18   pending the California Supreme Court’s review of Smith v. LoanMe, Inc., 43 Cal. App. 5th 844,

                                  19   848 (Cal. Ct. App. 2019). Dkt. No. 45. Defendant now seeks to stay the TCPA claim pending the

                                  20   United States Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-511, 2020 WL

                                  21   3865252 (Mem) (pet. granted U.S. July 9, 2020). Plaintiff does not oppose the motion. Dkt. No.

                                  22   54 (“Opp.”).

                                  23             According to Plaintiff, Defendant violated the TCPA by sending unauthorized text

                                  24   messages using an automated telephone dialing system (“ATDS”). Compl. at ¶¶ 35, 37. The

                                  25   TCPA prohibits placing calls1 to cellular telephone lines using an ATDS without the recipient’s

                                  26   consent. 47 U.S.C. §227(b)(1)(A). The TCPA defines an ATDS as “equipment which has the

                                  27

                                  28   1
                                           A text message constitutes a “call” for purposes of the TCPA. See Satterfield, 569 F.3d at 954.
                                          Case 4:19-cv-04548-HSG Document 56 Filed 10/29/20 Page 2 of 3




                                   1   capacity—(A) to store or produce telephone numbers to be called, using a random or sequential

                                   2   number generator; and (B) to dial such numbers.” Id. §227(a)(1). Notably, there is a circuit split

                                   3   concerning the scope of the definition of an ATDS. Compare Marks v. Crunch San Diego, LLC,

                                   4   904 F.3d 1041, 1043 (9th Cir. 2018), and Allan v. Pennsylvania Higher Educ. Assistance Agency,

                                   5   968 F.3d 567, 574 (6th Cir. 2020), with Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir.

                                   6   2018), and Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 469 (7th Cir. 2020), and Glasser v.

                                   7   Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306, 1310 (11th Cir. 2020). On July 9, 2020

                                   8   the Supreme Court granted certiorari in Facebook, Inc. v. Duguid to address TCPA’s definition of

                                   9   an ATDS, and oral argument has been set for December 8, 2020. Dkt. No. 55 at 2.

                                  10            Given the Supreme Court’s grant of certiorari and forthcoming decision, the Court

                                  11   exercises its discretion to stay Plaintiff’s TCPA claim. See Landis v. N. Am. Co., 299 U.S. 248,

                                  12   254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court to
Northern District of California
 United States District Court




                                  13   control the disposition of the causes on its docket with economy of time and effort for itself, for

                                  14   counsel, and for litigants.”). In deciding whether to issue a stay, the Court considers three factors:

                                  15   (1) “the possible damage which may result from the granting of a stay;” (2) “the hardship or

                                  16   inequity which a party may suffer in being required to go forward;” and (3) “the orderly course of

                                  17   justice measured in terms of the simplifying or complicating of issues, proof, and questions of law

                                  18   which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

                                  19   1962).
                                                The Court finds in its discretion that both party and judicial resources will be most
                                  20

                                  21   efficiently used if the TCPA claim is stayed until the Supreme Court clarifies the scope of the

                                  22   TCPA’s definition of an ATDS. The parties correctly note that a decision in Duguid will likely

                                  23   simplify the matter and inform the parameters of discovery. See Mot. 7; Opp. 1. And there
                                  24
                                       appears to be minimal risk of prejudice to either party, particularly in the light of Plaintiff’s
                                  25
                                       consent. See Pamintuan v. Bristol-Myers Squibb Co., No. 16-cv-00254-HSG, 2016 U.S. Dist.
                                  26
                                       LEXIS 91758, at *4 (N.D. Cal. July 14, 2016) (granting motion to stay after heavily weighing
                                  27
                                       plaintiff’s consent). Finally, any risk of harm is further minimized because the stay will be limited
                                  28
                                                                                          2
                                          Case 4:19-cv-04548-HSG Document 56 Filed 10/29/20 Page 3 of 3




                                       in duration. See Stone v. Sterling Infosystems, Inc., No. 2:15-CV-00711-MCE, 2015 WL
                                   1

                                   2   4602968, at *2 (E.D. Cal. July 29, 2015) (noting minimal harm to plaintiff from staying case due

                                   3   to Supreme Court’s customary practice to decide cases within twelve months).

                                   4          Accordingly, the Court GRANTS Defendant’s unopposed motion to stay the TCPA claim
                                   5
                                       pending the Duguid decision. The Court directs the parties to submit a joint status report within
                                   6
                                       48 hours of the Duguid decision. The status report should simply attach the decision with no legal
                                   7
                                       or factual argument or characterization.
                                   8
                                   9

                                  10          IT IS SO ORDERED.
                                  11   Dated: 10/29/2020
                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       HAYWOOD S. GILLIAM, JR.
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
